Title: [Diary entry: 6 November 1789]
From: Washington, George
To: 

Friday 6th. A little after Seven oclock, under great appearances of Rain or Snow, we left Watertown, and Passing through Needham (five Miles therefrom) breakfasted at Sherburn which is 14 Miles from the former. Then passing through Holliston 5 Miles, Milford 6 More, Menden 4 More, and Uxbridge 6 More, we lodged at one Tafts 1 Miles further; the whole distance of this days travel being 36 Miles. From Watertown till you get near Needham, the Road is very level—about Needham it is hilly—then level again, and the whole pleasant and well cultivated ’till you pass Sherburn; between this and Holliston is some Hilly & Rocky ground as there is in places, onwards to Uxbridge; some of

wch. are very bad; Upon the whole it may be called an indifferent Rd.—deversified by good & bad land—cultivated and in woods—some high and Barren and others low, wet and Piney. Grass and Indian Corn is the chief produce of the Farms. Rye composes a part of the culture of them, but wheat is not grown on Acct. of the blight. The Roads in every part of this State are amazingly crooked, to suit the convenience of every Mans fields; & the directions you receive from the People equally blind & ignorant; for instead of going to Watertown from Lexington, if we had proceeded to Waltham we should in 13 Miles have saved at least Six; the distance from Lexington to Waltham being only 5 Miles and the Road from Watertown to Sherburn going within less than two miles of the latter (i.e. Waltham). The Clouds of the Morning vanished before the Meridian Sun, and the Afternoon was bright and pleasant. The House in Uxbridge had a good external appearance (for a Tavern) but the owner of it being from home, and the wife sick, we could not gain admittance which was the reason of my coming on to Tafts; where, though the people were obliging, the entertainment was not very inviting.